Citation Nr: 0609253	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-12 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for obsessive-
compulsive personality trait.  

2.  Entitlement to service connection for elevated 
cholesterol.

3.  Entitlement to service connection for a heart condition. 

4. Entitlement to service connection for lower body numbness 
and pain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of fractured right clavicle with 
simultaneous separation.  

6.  Entitlement to an initial rating in excess of 50 percent 
for generalized anxiety disorder with post-traumatic stress 
disorder (PTSD).  

7.  Entitlement to an initial evaluation in excess of 10 
percent for post viral asthenia with history of Epstein-Barr 
Virus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a September 2004 rating, the RO incorporated the 
psychiatric disability of PTSD with the veteran's then 
currently service-connected generalized anxiety disorder.  

In December 2005, the veteran appeared at a videoconference 
hearing before the undersigned Law Judge.

This matter was previously before the Board in August 2005 at 
which time it was remanded for the veteran to be afforded a 
videoconference hearing which subsequently took place in 
December 2005.  

The issues of entitlement to service connection for a heart 
disorder and lower extremity pain and numbness and 
entitlement to an increased evaluations for residuals of a 
fractured right clavicle, generalized anxiety disorder/PTSD 
and post viral asthenia with history of Epstein-Barr Virus 
are remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

At the time of her December 2005 hearing, the veteran stated 
that she wished to withdraw the issues of entitlement to 
service connection for obsessive-compulsive trait and 
elevated cholesterol.


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issues of entitlement to 
service connection for obsessive-compulsive trait and 
elevated cholesterol have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Obsessive-Compulsive Trait and Elevated Cholesterol

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  The 
appellant, through testimony at her December 2005 hearing 
before the undersigned Law Judge, withdrew her appeal as to 
the issues of service connection for obsessive-compulsive 
trait and elevated cholesterol.  Hence, there remain no 
allegations of errors of fact or law for appellate 


consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to these issues.


ORDER

The appeal, as to the issues of service connection for 
obsessive-compulsive trait and elevated cholesterol are 
dismissed.



REMAND

At the time of her September 2005 hearing, the veteran 
reported that she had had an increase in symptomatology 
related to her PTSD symptoms as a result witnessing the 
devastation and destruction of Hurricane Katrina.  She 
indicated that she had returned to counseling as a result of 
this.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  

With regard to the claim of service connection for a heart 
disorder, the Board notes that during service, the veteran 
complained of pain in her chest.  Following service, the 
veteran complained of heart palpitations and chest pains.  
The Board further notes that the veteran has been found to 
have an abnormal electrocardiogram on at least one occasion.  
While the veteran was afforded a general medical examination 
in conjunction with her claim, the Board is of the opinion 
that she should be afforded an additional VA examination to 
determine the nature and etiology of any current heart 
disorder/disease, if present, and whether it is related to 
service.  

With regard to the veteran's claim for an increased 
evaluation for post viral asthenia with history of Epstein-
Barr Virus, the Board notes that the last comprehensive VA 
examination afforded the veteran was in June 1995.  In her 
substantive appeal, received in July 1999, the veteran 
indicated that her legs ached all the time and that she was 
exhausted all the time.  She further reported that she could 
not physically accomplish the tasks at hand.  She also noted 
that her job and her relationship with others were affected.  
At the time of her December 2005 hearing, the veteran 
testified that she was always exhausted and that the post 
viral asthenia with history of Epstein-Barr Virus had taken a 
great toll on her body and her social life.  Based upon the 
statements of the veteran received subsequent to the last 
comprehensive examination afforded the veteran in June 1995, 
the Board is of the opinion that the veteran should be 
afforded an additional VA examination.  

With regard to the veteran's claims of lower extremity pain 
and numbness, the Board notes that the veteran has reported 
having pain and numbness in her lower extremities since her 
period of service.  The Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any leg pain and numbness and to 
determine whether it is related to her period of service.  
The Board further observes that the veteran had Gulf War 
service.  

The veteran testified that her service-connected residuals of 
a fracture of the right clavicle is more disabling than 
reflected in the 10 percent rating currently assigned.  The 
Board notes that the medical evidence of record is 
insufficient to properly rate the veteran's condition.  Thus, 
a VA examination should be scheduled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Additionally, the veteran was not 
given notice concerning the assignment of an effective date, 
as it pertains to her claims for higher ratings.  This case 
must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection and/or a higher rating is awarded.  The notice 
should also include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  


Accordingly, this case is REMANDED for the following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current heart 
palpitations and chest pain.  The claims 
folder must be made available to the 
examiner.  All necessary tests should be 
performed.  The examiner should be 
requested to state whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran has 
objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of her 
generalized anxiety disorder/PTSD.  All 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to generalized anxiety disorder/PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims file should be 
made available to the examiner.  The 
examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected generalized 
anxiety disorder/PTSD or other 
psychiatric disability that the examiner 
finds is related to generalize anxiety 
disorder/PTSD.  It is imperative that the 
examiner include an explanation of the 
GAF score provided.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of her post viral asthenia 
with history of Epstein-Barr Virus.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should comment 
on the following:  Are the symptoms 
nearly constant?  Are routine daily 
activities restricted as compared to the 
pre-illness level?  If so, by how much in 
terms of a percentage?  Do the symptoms 
cause periods of incapacitation?  If so, 
please identify number of days in a one 
year period that the veteran is 
incapacitated.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any lower extremity 
pain and numbness.  The claims folder 
must be made available to the examiner.  
All necessary tests should be performed.  
The examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has objective indications of 
the claimed symptoms and, if so, whether 
the symptoms are attributable to a 
"known" clinical diagnosis.  The examiner 
should then state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  

6.  Schedule the veteran for a VA 
examination to determine the current 
severity of the veteran's service-
connected residuals of a fractured right 
clavicle with simultaneous separation.  
All indicated testing should be 
performed, including range of motion 
studies.  All findings must be reported 
in detail.  The examiner should 
specifically state whether there is any 
dislocation or nonunion with loose 
movement.

7.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


